Exhibit 10.1

AMENDED AND RESTATED
INVESTMENT TECHNOLOGY GROUP, INC.

DIRECTORS’ RETAINER FEE SUBPLAN

SECTION 1.        Introduction.

This Amended and Restated Investment Technology Group, Inc. Directors’ Retainer
Fee Subplan (the “Subplan”) was originally implemented by Investment Technology
Group, Inc. (the “Company”) under the Investment Technology Group, Inc. Amended
and Restated 1994 Stock Option and Long-term Incentive Plan and was merged with
and into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation
Plan (the “2007 Plan”) effective as of May 8, 2007, the terms of which are
incorporated herein by reference.    Effective as of May 8, 2007, the Subplan
continued in effect according to the terms set forth herein as a subplan under
the 2007 Plan.  The Subplan was amended and restated as of February 7, 2008 and
May 19, 2015 and is now amended and restated as set forth herein, effective
August 10, 2016 (the “Effective Date”).  The purpose of the Subplan is to
provide non-employee directors with an election to receive payment of their
annual Board or committee retainer fees in the form of shares of Company Stock
or cash or to defer payment of their annual retainer fees in the form of
Deferred Share Units.  The Subplan is intended to encourage qualified
individuals to accept nominations as directors of the Company and to strengthen
the mutuality of interest between the nonemployee directors and the Company’s
other stockholders.  The Subplan is amended and restated herein, effective for
deferrals made from annual retainer fees earned for periods on or after the
Effective Date.  Deferrals made from annual retainer fees earned prior to the
Effective Date shall be governed by the Subplan as in effect prior to this
amendment and restatement. 

SECTION 2.        Definitions.

Capitalized terms used in the Subplan but not defined herein shall have the same
meanings as defined in the 2007 Plan.  In addition to such terms and the terms
defined in Section 1 hereof, the following terms used in the Subplan shall have
the meaning set forth below.

(a) “Deferred Share Unit” means a fully vested Stock Unit entitling the holder
to receive one share of Company Stock per Stock Unit in accordance with the
terms of the Subplan.

(b) “Director” means a member of the Board who is not employed by the Company or
any of its subsidiaries.

(c) “Subplan Benefits” means the benefits described in Sections 5 and 6 hereof.

SECTION 3.        Administration.

The Subplan shall be administered by the Committee.  The Committee shall have
full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.

SECTION 4.        Cash or Stock Election.

Each Director may elect to receive his or her annual Board or committee retainer
fee in the form of cash or fully vested shares of Company Stock.  In addition,
each Director may elect to defer receipt of his or her annual Board or committee
retainer fee in the form of Deferred Share Units as provided in Section 5
below.  If a Director elects to receive his or her annual retainer fee in the
form of vested shares of Company Stock, the shares will be







--------------------------------------------------------------------------------

 



distributed on the date the annual retainer fee is otherwise payable in
accordance with the Company’s regular retainer fee payment practices, and the
amount of Company Stock distributed shall be the number of shares of Company
Stock having an aggregate Fair Market Value on the payment date equal to the
amount of the Director’s annual retainer fee that is otherwise payable on that
date.  Fractional shares will be rounded up to the nearest whole share.  A
Director’s election to receive his or her annual retainer fee in the form of
cash or vested shares of Company Stock shall continue in effect until the
Director notifies the Company in writing, in a manner consistent with Section 5
below, that the Director wishes to prospectively change his or her election.  If
a Director fails to make any election under the Subplan, the Director’s annual
retainer fee shall be paid in cash.

SECTION 5.        Deferred Share Unit Accounts.

The Company shall maintain a Deferred Share Unit account (an “Account”) for each
Director who has elected to defer his or her annual retainer.  Deferred Share
Units will be credited to each such Account as follows:

(a) Each Director may make an irrevocable election on or before December 31 by
written notice to the Company, to defer payment of all of the compensation
otherwise payable as his or her annual retainer fee for service as a Director
for the following calendar year.  Notwithstanding the foregoing, a Director may
make such an election within 30 days after first becoming eligible to
participate in the Subplan, with respect to compensation payable after the
effective date of the election.  All compensation which a Director elects to
defer pursuant to this Section 5(a) shall be credited in the form of Deferred
Share Units to the Director’s Account.  The number of Deferred Share Units so
credited will be equal to the number of shares of Company Stock having an
aggregate Fair Market Value (on the date the compensation would otherwise have
been paid) equal to the amount by which the Director’s compensation was reduced
pursuant to the deferral election.  Deferrals of compensation hereunder shall
continue until the Director notifies the Company in writing that the Director
wishes his or her compensation for the following calendar year, and succeeding
periods to be paid on a current basis either in the form of cash or Company
Stock.

(b) As of each date on which a cash dividend is paid on Company Stock:

(i) there shall be credited to each Account that number of Deferred Share Units
(including fractional units) determined by (i) multiplying the amount of such
dividend (per share) by the number of Deferred Share Units credited to such
Account prior to May 19, 2015; and (ii) dividing the total so determined by the
Fair Market Value of a share of Company Stock on the date of payment of such
cash dividend.  The additions to a Director’s Account pursuant to this Section
5(b) shall continue until the Director’s Subplan Benefit is fully paid in
accordance with Section 6 below.

(ii) a Director shall receive a cash amount determined by multiplying the amount
of such dividend (per share) by the number of Deferred Share Units credited to a
Director’s Account on or after May 19, 2015.

SECTION 6.        Subplan Benefits.

(a) Form.  The Subplan Benefit of a Director shall consist of shares of Company
Stock equal in number to the Deferred Share Units in the Director’s
Account.  Any fractional Deferred Share Units shall be rounded up to the nearest
whole Deferred Share Unit.

(b)



Distribution.

(i) The Subplan Benefit of a Director shall be distributed within 30 days after
the date of termination of the Director’s service on the Board.

(ii) In the case of the death of a Director, the Director’s Subplan Benefit
shall be distributed within 60 days after the date of the Director’s death to
the Director’s estate as





2

--------------------------------------------------------------------------------

 



beneficiary, unless the Director has requested a different distribution by
written notice to the Committee.

SECTION 7.        General.

(a) Nontransferabilily.  Except as provided in Section 6(b)(ii), no payment of
any Subplan Benefit of a Director shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily or involuntarily or by operation of law.  Any act in
violation of this subsection shall be void.

(b) Compliance with Legal and Trading Requirements.  The Subplan shall be
subject to all applicable laws, rules and regulations, including, but not
limited to, federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required.

(c) Amendment.  The Committee may amend, alter, suspend, discontinue, or
terminate the Subplan without the consent of stockholders of the Company or
individual Directors, except that any such action will be subject to the
approval of the Company’s stockholders at the next annual meeting of the
stockholders having a record date after the date such action was taken if such
stockholder approval is required by any federal or state law or regulation or
the rules of any automated quotation system or securities exchange on which the
Company Stock may be quoted or listed, or if the Committee determines in its
discretion to seek such stockholder approval; provided,  however, that, without
the consent of an affected Director, no amendment, alteration, suspension,
discontinuation, or termination of the Subplan may impair or, in any other
manner, adversely affect the rights of such Director to accrued Subplan Benefits
hereunder.

(d) Unfunded Status of Awards.  The Subplan (other than Section 4 hereof) is
intended to constitute an “unfunded” plan of deferred compensation.  With
respect to any payments not yet made to a Director, nothing contained in the
Subplan shall give any such Director any rights that are greater than those of a
general creditor of the Company; provided,  however, that the Company may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Subplan to deliver cash, or other property
pursuant to any award, which trusts or other arrangements shall be consistent
with the “unfunded” status of the Subplan unless the Company otherwise
determines with the consent of each affected Director.

(e) Nonexclusivity of the Subplan.  The adoption of the Subplan shall not be
construed as creating any limitations on the power of the Board or the Committee
to adopt such other compensation arrangements as it may deem desirable,
including, without limitation, the granting of Options and other awards
otherwise than under the Subplan, and such arrangements may be either applicable
generally or only in specific cases.

(f) Adjustments.  The adjustment provisions in Section 5(d) of the 2007 Plan are
incorporated herein by reference and shall apply in the case of Company Stock
and Deferred Share Units granted hereunder.

(g) No Right to Remain on the Board.  Neither the Subplan nor the crediting of
Deferred Share Units under the Subplan shall be deemed to give any individual a
right to remain a director of the Company or create any obligation on the part
of the Board to nominate any Director for reelection by the stockholders of the
Company.

(h) Section 409A .  It is intended that this Subplan and awards issued hereunder
will comply with Section 409A of the Code (and any regulations and guidelines
issued thereunder) to the extent the awards are subject thereto, and this
Subplan and such awards shall be interpreted on a basis consistent with such
intent.  All payments to be made upon a termination of service under this
Subplan may only be made upon a “separation from service” under Section 409A of
the Code.  In no event shall a Director, directly or indirectly, designate the
calendar year of payment.  This Subplan and any award agreements issued
thereunder may be amended in any respect deemed by the Committee to be necessary
in order to preserve compliance with Section 409A of the Code. 





3

--------------------------------------------------------------------------------

 



(i) Governing Law.  The validity, construction, and effect of the Subplan shall
be determined in accordance with the laws of the State of Delaware without
giving effect to principles of conflict of laws.

(j) Titles and Headings.  The titles and headings of the Sections in the Subplan
are for convenience of reference only.  In the event of any conflict, the text
of the Subplan, rather than such titles or headings, shall control.

(k) Effective Date.  This Subplan, as amended and restated herein shall become
effective as of the Effective Date.

 

 

Amended and restated effective:

May 8, 2007

Amended and restated effective:

February 7, 2008

Amended and restated effective:

May 19, 2015

Amended and restated effective:

August 10, 2016

 

4

--------------------------------------------------------------------------------